 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 1 of 10 PageID #: 33



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

PRESTON WADE SIMPSON,                             )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            l:20-CV-196 DDN
                                                  )
CHRIS CROSS, et al.,                              )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Preston Wade Simpson for leave

to commence this civil action without prepayment of the required filing fee. Having reviewed the

motion and the financial information submitted in support, the Court will grant the motion, and

assess an initial partial filing fee of$1.00. See 28 U.S.C. § 1915(b)(l). In addition, for the reasons

discussed below, the Court will dismiss the complaint, without prejudice

                                      28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account.              28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 2 of 10 PageID #: 34



the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id

       Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances"). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a complaint filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief from a defendant who is immune from such relief. An action is frivolous

ifit "lacks an arguable basis in eitherlaw or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious if it is undertaken for the purpose of harassing the named defendants and

not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff'd 826 F.2d 1059 (4th Cir. 1987). An action fails to state a claim upon

which relief can be granted if it does not plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,570 (2007).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause of

action [that are] supported by mere conclusory statements." Id at 678. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id at 679. This is a "context-

                                                  2
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 3 of 10 PageID #: 35



specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id

       The plaintiff is required to plead facts that show more than the "mere possibility of

misconduct." Iqbal, 556 U.S. at 679. The Court must review the factual allegations in the

complaint "to determine if they plausibly suggest an entitlement to relief." Id at 681. When faced

with alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiffs proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id at 680-82.

       Prose complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106 (1976),

but they still must allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). The Court must weigh all factual allegations in

favor of the plaintiff, unless the facts alleged are clearly baseless. Denton v. Hernandez, 504 U.S.

25, 32 (1992). Federal courts are not required to "assume facts that are not alleged, just because

an additional factual allegation would have formed a stronger complaint." Stone v. Harry, 364

F.3d 912, 914-15 (8th Cir. 2004).

                                           The Complaint

        Plaintiff is an inmate at Stoddard County Jail, in Bloomfield, Missouri. He brings this

action pursuant to 42 U.S.C. §1983 against Sheriff Carol Hefner and Jail Administrator Chris

Cross. Plaintiff is suing defendants in both their individual and official capacities.

        Plaintiffs alleges that at the beginning of his confinement at Stoddard County Jail, he was

assigned to sleep as the third man in a two-man cell. Plaintiff does not indicate who told him to

sleep on the floor of the cell, nor does he state ifhe asked to be moved from the cell floor. Although




                                                   3
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 4 of 10 PageID #: 36



he names two defendants in this action, he has not linked either defendant to placing him in the

cell with three persons.

       Plaintiff does not indicate how long he was assigned to sleep on the floor in his cell, and

he does not indicate that sleeping on the cell floor related to any other issues regarding his

conditions of confinement. However, he complains that brown recluse spiders were killed in some

of the cells at Stoddard County Jail, and he complains that he had a fight with one of his cellmates

during the relevant time period because the inmate was going through drug detox. Plaintiff states

he "self-medicated" after the fight, but he does not indicate whether he sought medical treatment

from one of the named defendants after the fight and/or ifhe was denied treatment.

       Plaintiff states, without providing additional information, that his "PTSD/anxiety" was

exacerbated by sleeping on the floor. Plaintiff has not elaborated why sleeping on the floor caused

him anxiety.

        Plaintiff seeks compensatory and punitive damages in this action.

                                            Discussion

       Having carefully reviewed and liberally construed plaintiff's allegations, the Court must

dismiss plaintiff's claims without prejudice for failure to state a claim or frivolity under 28 U.S.C.

§ 1915(e)(2)(B).

        A. Plaintiff's Official Capacity Claims

        Plaintiff's claims against defendants acting in their official capacity must be dismissed. A

suit brought against a municipal official in his or her official capacity pursuant to § 1983 is not a

suit against the official, but rather a suit against the official's office. Will v. Michigan Dep 't of

State Police, 491 U.S. 58, 71 (1989). Accordingly, an official-capacity suit generally represents a

"way of pleading an action against an entity of which an officer is an agent." Kentucky v. Graham,



                                                  4
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 5 of 10 PageID #: 37



473 U.S. 159, 165 (1985). In other words, the real party in interest in an official-capacity suit is

not the named official, but the governmental entity. Hafer v. Melo, 502 U.S. 21, 25 (1991). Under

§ 1983, a governmental entity is only liable when it is the "moving force" behind the deprivation.

Kentucky, 473 U.S. at 166. Further, "the entity's policy or custom must have played a part in the

violation." Hafer, 502 U.S. at 25.

       Plaintiffs official-capacity claims against Sheriff Hefner, the Sheriff of Stoddard County,

as well as against Chris Cross, the Jail Administrator of the Stoddard County Jail, must be treated

as a claim against Stoddard County Sheriffs Office and the Stoddard County Jail, respectively. A

sheriffs office and a jail are departments or subdivisions oflocal government, they are not entities

subject to suit. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (1992) (departments

or subdivisions of local government are "not juridical entities suable as such"); see also Owens v.

Scott Cty. Jail, 328 F.3d 1026, 1027 (8 th Cir. 2003) ("county jails are not legal entities amenable

to suit"). Thus, the official capacity claims against the defendants are subject to dismissal.

       Even if the Court were to construe the official capacity claims as brought against the

relevant municipality, Stoddard County, and substitute it as defendant, the complaint still fails to

state a claim of municipal liability because plaintiff has not alleged any facts linking the

municipality's "policy or custom" with the alleged constitutional violations. Therefore, plaintiffs

claim against defendants must be dismissed. Monell v. Dep 't of Social Services, 436 U.S. 658,

690-91 (1978).

       B. Plaintiff's overcrowding claim

        Plaintiff alleges that for some unspecified period of time, he has slept in a two-man cell

with three persons, and he has been the inmate sleeping on the floor. These claims do not set forth

factual allegations sufficient to state a claim.



                                                   5
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 6 of 10 PageID #: 38



         Plaintiff is currently a pretrial detainee. As a pretrial detainee, plaintiffs claims regarding

unconstitutional conditions of confinement are analyzed pursuant to the Fourteenth Amendment's

Due Process Clause, rather than the Eighth Amendment. City of Revere v. Mass. Gen. Hosp., 463

U.S. 239, 244 (1983) ("State does not acquire the power to punish with which the Eighth

Amendment is concerned until after it has secured a formal adjudication of guilt"). A pretrial

detainee's Fourteenth Amendment rights are violated if the detainee's conditions of confinement

amount to punishment. Morris v. Zefferi, 601 F.3d 805, 809 (8 th Cir. 2010). 1 The Fourteenth

Amendment protections afforded a pretrial detainee are "at least as great" as those afforded

convicted prisoners by the Eighth Amendment. Id.; see also Owens, 328 F.3d at 1027. The Eighth

Circuit has repeatedly applied the Eighth Amendment's "deliberate indifference" standard as it is

applied to claims made by convicted inmates. Vaughn v. Greene County., Ark, 438 F.3d 845, 850

(8 th Cir. 2006). Accordingly, punishment that deprives an inmate "of the minimal civilized

measures oflife's necessities is unconstitutional." Morris, 601 F.3d. at 809.

         A pro se complaint is liberally construed and held to a less stringent standard than formal

pleadings drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, such

pleadings cannot be conclusory, and must set forth facts that, taken as true, state a claim as a matter

oflaw. Johnson v. Stark, 717 F.2d 1550, 1552 (8 th Cir. 1983). A court will not supply additional

facts or create a legal theory assuming facts that have not been pleaded. Stone, 364 F.3d at 914.

         Plaintiffs overcrowding allegation is conclusory and fails to set forth facts that state a

claim as a matter oflaw. His claim seems to assume that inmates are not allowed to sleep on a cell


1
 The inquiry in such cases is whether the conditions amount "to punishment of the detainee." Bell v. Wolfish, 441 U.S.
520,535 (1979)). The first part of the inquiry is "whether the disability is imposed for the purpose of punishment or
whether it is but an incident of some other legitimate governmental purpose." Id. at 538-39. If there is a legitimate
governmental purpose, the question is whether the condition is excessive in relation to that purpose. Id. Governments
have an interest in maintaining security and order in operating correctional facilities in manageable fashion, and courts
should ordinarily defer to the professional expertise of corrections officials in the administration of detention facilities.
Bell, 441 U.S. at 540 n. 23.

                                                             6
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 7 of 10 PageID #: 39



floor. Triple-celling is not in and of itself unconstitutional. McCree v. Sherrod, 408 Fed.Appx 990

(7th Cir. 2011); Hubbardv. Taylor, 538 F.3d 229 (3d Cir.2008); Strickler v. Waters, 989 F.2d 1375

(4th Cir.1993). Rather, triple-celling is only unconstitutional if it leads to "deprivations of essential

food, medical care, or sanitation." Cody v. Hillard, 820 F.2d 912, 914 (8 th Cir. 1987). Plaintiff

must show that triple-celling deprives him "of the minimal civilized measures oflife's necessities

is unconstitutional." Morris, 601 F.3d. at 809.

        To that end, Plaintiff does not allege any facts to demonstrate that sharing a cell rises to the

level of a violation of his constitutional rights. For example, he makes no allegation that he is

forced to sleep under a bunk or that he is forced to sleep near the toilet. He also does not allege

that sharing a cell has affected his health or his hygiene. Although he makes a conclusory remark

that brown recluse spiders have been found in the Stoddard County Jail, he does not state that he

has been bitten by one, or that he suffered ill consequences as a result of an encounter with one.

        Although plaintiff complains that he had a fight with one of his cellmates during his

incarceration because the inmate was going through drug detox, plaintiff fails to link this fight to

overcrowding or sleeping on the floor in his cell. Moreover, although plaintiff states in a

conclusory manner that he suffers anxiety from sleeping on the floor, he has not elaborated why

sleeping on the floor causes him anxiety. This failure to link the alleged anxiety to the

overcrowding or sleeping conditions is fatal to his assertions that his constitutional rights were

violated. As stated above, plaintiff has failed to alleged how triple-ceiling produced conditions

denying him "basic human needs" or "the minimal civilized measure of life's necessities," Rhodes

v. Chapman, 452 U.S. 337,347 (1981), and that defendants inflicted those conditions deliberately

or recklessly.




                                                    7
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 8 of 10 PageID #: 40



       Without such supporting facts, plaintiff is only stating the conclusion that sharing a cell

with two other inmates violates his rights. In order to state a claim, he must do more. See Kaylor

v. Fields, 661 F.2d 1177, 1183 (8 th Cir. 1981) ("a well-pleaded complaint must contain something

more than mere conclusory statements that are unsupported by specific facts"). Therefore, this

claim must be dismissed.

       Additionally, a claim under 42 U.S.C. § 1983 does not support supervisory liability.

Plaintiff must allege that a defendant's personal involvement and culpable state of mind in

inflicting harm. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Madewell v. Roberts,

909 F.2d 1203, 1208 (8th Cir. 1990) (liability under§ 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation of rights); Martin v. Sargent, 780 F.2d 1334, 1338 (8th

Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege defendant was

personally involved in or directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47

F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory inapplicable in § 1983 suits).

       Plaintiff fails to allege that defendants deliberately disregarded some injury or danger that

plaintiff allegedly faced from triple-celling. Furthermore, as stated above, he has failed to allege

that there was some sort of unwritten custom or policy of triple-ceiling put in place by defendants.

Though knowledge and intent can be pleaded generally, they must nevertheless be pleaded. Thus,

plaintiff has failed to state an unconstitutional overcrowding claim against defendants.

        C. Plaintiff's claim of inadequate medical care

        Plaintiff asserts that after getting into a fight with one of his cellmates, he "self-medicated"

after the fight. He does not indicate whether he sought medical treatment from one of the named

defendants after the fight and/or ifhe was denied treatment.




                                                   8
 Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 9 of 10 PageID #: 41



       A pretrial inmate has a right to receive adequate medical care. Farmer v. Brennan, 511

U.S. 825,832 (1994); Simmons v. Cook, 154 F.3d 805,808 (1998). Nonetheless, a complaint must

contain more than conclusory statements. Kaylor, 661 F.2d at 1183. In other words, a complaint

does not "suffice if it tenders naked assertions devoid of further factual enhancement." Ashcroft,

556 U.S. at 678. Here, plaintiff's allegations amount to a "naked assertion."

       Plaintiff does not state that he ever asked for, or was denied, medical care from defendants.

For instance, he does not allege a misdiagnosis or an improperly performed procedure. He also

does not allege that he has been denied medical care or that the price of medical care has kept him

from receiving assistance. In other words, he has not alleged any harm or injury. See Martin, 780

F.2d at 1337. Further, plaintiff does not identify who is responsible for this alleged condition or

demonstrate a causal link between that person's responsibility and the deprivation of his rights.

See Madewell, 909 F.2d at 1208. Therefore, this claim must be dismissed.

       Having considered the instant complaint, the Court concludes that it would be futile to

permit plaintiff leave to file an amended complaint. The Court will therefore dismiss this action

pursuant to 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis (Docket

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

twenty-one (21) days of the date of this Order: Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.



                                                  9
Case: 1:20-cv-00196-DDN Doc. #: 8 Filed: 03/22/21 Page: 10 of 10 PageID #: 42



       IT IS FURTHER ORDERED this action is subject to dismissal for failure to state a claim

and/or because it is legally frivolous subject to 28 U.S.C. § 1915(e)(2)(B). A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this~~y of March, 2021.




                                             ~~~
                                               UNITED STATES DISTRICT JUDGE




                                               10
